Citation Nr: 1448642	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-28 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran's wife and son




ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.  He served in combat operations in Vietnam between January 1970 and November 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case file was subsequently transferred to the RO in Houston, Texas.

At the October 2012 Travel Board hearing, the undersigned noted the issue on appeal and engaged in a colloquy with the claimant toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing in the claims file.

The electronic system does not contain any additional documents pertinent to the present appeal.

In a May 2011 rating decision, entitlement to Gratuitous Insurance under 38 U.S.C.A. § 1922 was denied. A notice of disagreement is not of record, and the Board does not have jurisdiction of the issue, but the appellant through her representative has argued entitlement. This matter is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, including contact with the appellant and through her representative.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

According the benefit of the doubt to the appellant, the Veteran's death was due to esophageal carcinoma, which resulted in part from lung cancer.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of death have been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant contends that the Veteran's fatal lung cancer resulted from in-service herbicide exposure.  See October 2012 Travel Board Hearing; October 2011 Substantive Appeal; November 2010 Notice of Disagreement.  The claim is granted.

Dependency Indemnity and Compensation (DIC) benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  A veteran "dies of a service-connected disability" if the disability was the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2014).  The principal cause of death is a "disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death "contributed substantially or materially" to the death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

The evidentiary requirements for establishing entitlement to service connection are more relaxed for the diseases listed in 38 C.F.R. § 3.309(e).  Section 3.303(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).  Veterans who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service.  38 C.F.R. § 3.307(a)(6).

The Veteran's death certificate lists the cause of death as "esophageal carcinoma
 . . . , lung, liver metastases."  In July 2010-two months prior to his death in September 2010-the Veteran underwent a CT scan at a VA facility.  The scan "showed multiple spots in the liver and lower lungs bilaterally that were read as possible met[astes] from an unknown primary site."  It also showed esophageal thickening.  The Veteran was diagnosed as having moderately differentiated adenoma of the esophagus with lung and liver lesions.  July 2010 VAMRs.

In October 2010, the Veteran's primary care physician (Dr. Ramirez) opined that the Veteran's lung cancer "was the primary source with metastases of the liver" and, ultimately, of his death.  Dr. Ramirez based his opinion on the results of the same July 2010 CT scan that a VA physician interpreted to indicate that the Veteran's liver and lung cancers originated from "an unknown primary site."  The CT scan showed "innumerable lung nodules and multiple liver lesions," the former of which were scattered throughout the Veteran's lungs.  See July 2010 VAMRs.  Dr. Ramirez explained that these nodules and lesions "are . . . strongly suspicious for the primary cancer being of the lung and liver that compromised . . . [the Veteran's] health and lead to his demise."

Dr. Ramirez's opinion is based on clinical findings as well as on a five-year treatment history of the Veteran.  See July 2010 VAMRs; October 2012 Hearing Testimony.  In addition, Dr. Ramirez provides a clear rationale to support his opinion that the Veteran's liver cancer was a primary cause of his death.

Because the Veteran served in the Republic of Vietnam between January 1970 and November 1970, he is presumed to have been exposed to herbicides during service.  See DD 214; see also September 1984 Agent Orange Examination.  Further, because VA associates respiratory disorders, to include cancers of the lung, with exposure to certain herbicide agents, the Veteran's fatal lung cancer is entitled to service connection on a presumptive basis.  38 C.F.R. § 3.309(e).

The evidence as noted on the death certificate is in relative equipoise.  The benefit-of-the-doubt rule applies and service connection for cause of death due to lung cancer is granted.  See 38 C.F.R. 3.102; Gilbert, 1 Vet. App. at 55. 








ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


